DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1-methyl-pseudouridine in the reply filed on 02 March 2022 is acknowledged.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19, 54, 55, and 57-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 1, 2, and 59 is a relative term which renders the claim(s) indefinite.  The term "about” is not defined by the claim(s), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Attention is directed to MPEP 2173.05(b) III A, which states in part:
In determining the range encompassed by the term "about", one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). In< W. L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as “exceeding about 10% per second” is definite because infringement could clearly be assessed through the use of a stopwatch. However, the court held that claims reciting “at least about” were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term “about.” Amgen, Inc.  v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).
"The use of the word 'about,' avoids a strict numerical boundary to the specified parameter." Ortho-McNeil Pharmaceutical, Inc. v. Caraco Pharmaceutical Laboratories, Ltd., 476 F.3d 1321, 1326 (Fed. Cir. 2007) (quoting Pall Corp. v. Micron Separations, Inc., 66 F.3d 1211, 1217 (Fed. Cir. 1995)); see also In re Harris, 409 F.3d 1339, 1343 (Fed. Cir. 2005) ("[U]se of the term 'about' shows that the applicants did not intend to limit the claimed ranges to their exact end-points.").  However, "the word 'about' does not have a universal meaning in patent claims[;]" rather, "the meaning depends on the technological facts of the particular case." Pall Corp., 66 F.3d at 1217; see also Eiselstein v. Frank, 52 F.3d 1035, 1040 (Fed. Cir. 1995) ("The meaning of the word 'about' is dependent on the facts of a case, the nature of the invention, and the knowledge imparted by the totality of the.., disclosure to those skilled in the art."). Thus, in evaluating the scope of the "about," it is appropriate to look how the Specification and other claims use the term, as well as considering the effects of varying the parameter described by the term. Pall Corp., 66 F.3d at 1217. 
Claims 3-58 and 74, which depend from claim 1; and claims 60-73, which depend from claim 59,fail to overcome this issue and are similarly rejected. 


Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19, 54-55, and 57-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 2, and 59 are the only independent claim pending.  Claims 1 and 2 are deemed to be representative and, for convenience, are reproduced below.

    PNG
    media_image2.png
    361
    528
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    206
    529
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    201
    528
    media_image4.png
    Greyscale

As presently worded, the claimed method requires one to provide “an RNA molecule” or provide “a population of RNA molecules”.  For purposes of examination, the aspect of providing “an RNA molecule” has been construed as encompassing at least one molecule, and that additional molecules may be present.  In support of this expansive interpretation it is noted that the claim does not specify that one provide >>only<< one molecule of RNA.
The RNA molecules being provided are deemed to constitute that which can be isolated from a cell.  The homopolymeric region can be the poly(A) sequence found at the 3’ end of mRNA.  In support of this interpretation, attention is directed to claims 54 and 70.
It is noted that a cell can produce a wide range of mRNA transcripts, and that upon isolating same, they can span a wide range of lengths, and encompass degraded RNA molecules, which can be of a wide range of lengths, spanning form full length mRNA to oligonucleotides. 
The claimed method requires use of a “catalytic nucleic acid molecule”, which can be a ribozyme (claim 6).  It is recognized that a ribozyme cleaves its RNA target at a specific recognition sequence.  As seen in claim 10, “the RNA comprises at least two cleavage sites”.
It is noted that none of the fragments are labeled with a detectable marker.  Likewise, there is no isolation of the relevant fragments from the total mRNA that could be isolated from a cell, much less isolation of the relevant fragments from degraded/fragmented mRNA present in the sample.
As seen in claim 1, one is to determine the “length of the 3’ terminal RNA fragment”.  It is noted that all RNA molecules, be they full length or fragments, will have both a 5’and a 3’ end.
The claimed method does not provide any means by which one would be able to distinguish an upstream fragment from that which occurred in the middle, and/or at the 3’ end of the original molecule.
While it stands to reason that one can determine the length of the molecules present in the sample, one would not be able to distinguish fragments, be they relevant to the claimed assay or not, as all of the fragments/molecules, be they full length, the product of a ribozyme, or product of an RNase present in the sample would be present in the sample and detectable in  a gel electrophoresis which may be used to determine size/length.
While the claims have been amended so to require the RNA molecule to be within a range of sizes, such does not distinguish the RNA molecule of interest from RNA molecules of the same size and are present in the sample and which are not the point of interest.  Indeed, as seen in claim 15, “the length of the 3’ terminal fragment is 250 nucleotides or less.”  The limitation “or less” has been construed as being but a single nucleotide. A review of the disclosure fails to find where one would be able to determine a single nucleotide difference where one fragment is but one nucleotide longer than another, much less be able to detect the presence of a single nucleotide which would move through a gel without being detected.
Acknowledgement is made of dependent claims 57 and 71 specifying that the RNA molecule comprises “at least one nucleotide analogue”, which, as seen in claims 58 and 72-74, is 1-methyl-pseudouridine.   It stands to reason that if one had two RNA molecules of equal length, one comprising the nucleotide analogue and the other does not, one would not be able to distinguish one from the other as they would be of the same length.  It is noted that independent claims 1, 2, and 59 require determination of length.  If the portion of a sample being analyzed did not comprise the nucleotide analogue, one would not be able to determine its absence simply by determining length, e.g., gel electrophoresis.
With the claimed method requiring hat some of the RNA molecules may have a plurality of cleavage sites, one would not be able to distinguish the order of the fragments (e.g., 5’ fragment, middle fragment and 3’ fragment) as no detectable label is required and no comparison of known nucleotide sequence with that determined.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-19, 54-55, and 57-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  


Response to argument
At pages 10-11 of the response of 15 September 2021, hereinafter the response, applicant’s representative traverses the rejection of claims under 35 USC 112(a) for not satisfying the enablement requirement.  As stated therein:
Nonetheless, in the interest of expediting prosecution, claims 1 and 2 (and new claim 59) have been amended herein to specifically recite the size of the RNA to be analyzed and the proximity of the cleavage site to the 3’ end of the RNA. Accordingly, the rejection is now believed to be moot and its removal is respectfully requested.

The above argument has been considered and has not been found persuasive.  While the claims now recite ranges of sizes of the RNA molecules of interest, such does not allow one to distinguish those of interest from those that are not when they have the same size and none of which bears a detectable moiety which is used.  
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-19, 54-55, and 57-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0141499 A1 (Bancel et al.), in paragraph [0008], teach mRNA that can comprise any of a variety of nucleosides, including 1-methyl-pseudouridine.
US 5,112,734 A (Kramer), at column 8, third paragraph, teaches how ribozymes can be designed and used.  As stated therein:
Ribozymes are regions of RNA molecules which interact and cleave other regions of an RNA molecule. A ribozyme sequence can be designed to cleave a predetermined RNA sequence (a ribozyme recognition site). Uhlenbeck, O. C. Nature 328:590-600 (1987); Haseloff, J. and Gerlach, W. L. Nature 334:585-591 (1988). In general, the use of the ribozymes does not require any additional incubations or changes in buffer composition.

US 2005/0181424 A1 (Abe), in paragraph [0051], teaches how the polyA sequence (applicant’s homopolymeric sequence) occurs at the 3’ end of the RNA molecule.
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634